Citation Nr: 1509985	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, other than gout or arthritis, to include bilateral heel spurs.  

2.  Entitlement to service connection for a bilateral ankle disability, other than gout or arthritis, to include bilateral heel spurs.  

3.  Entitlement to service connection for gout and arthritis of the bilateral hands.

4.  Entitlement to service connection for gout and arthritis of the bilateral elbows.

5.  Entitlement to service connection for arthritis of the bilateral knees.

6.  Entitlement to service connection for anxiety or anger control, to include as secondary to service-connected tinnitus.

7.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Board denied service connection for bilateral hearing loss, gout and arthritis of the bilateral feet and gout and arthritis of the bilateral ankles.  The Board expanded the Veteran's original claims for service connection for bilateral feet and ankles to include all foot and ankle disabilities raised by the record, including bilateral heel spurs.  The issues have been recharacterized as reflected on the title page to reflect the current issues on appeal.  The Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


The issues of entitlement to service connection for a bilateral foot disability, other than gout or arthritis, to include bilateral heel spurs; entitlement to service connection for a bilateral ankle disability, other than gout or arthritis, to include bilateral heel spurs; and entitlement to service connection for arthritis of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current gout and arthritis of the bilateral hands did not manifest within one year of separation from service, nor have they been shown to be etiologically related to his active duty service.  

2.  The Veteran's current gout of the bilateral elbows has not been shown to have been etiologically related to his active duty service. 

3.  The Veteran does not have a current diagnosis for a mental health disorder, to include anxiety or anger control.  

4.  The Veteran does not have a current diagnosis for a sleep disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gout and arthritis of the bilateral hands have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for gout of the bilateral elbows have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for anxiety or anger control have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied in January 2010 and February 2010 letters.  

The Board concludes that the duty to assist has been satisfied as the Veteran's service treatment records, VA examinations, private treatment records and lay statements are in the file.  

The Veteran was afforded VA examinations for his bilateral hand disability and bilateral elbow disability in September 2014.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded VA examinations for his claimed anxiety or anger control and a sleep disorder.  The Board finds that the Veteran's service treatment records are negative for any evidence of any mental health problems or sleep problems and there is no persuasive and credible evidence of an indication of a link to service or a service-connected disability.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the concept that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Notwithstanding the provisions relating to presumptive service connection or secondary service condition, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

      
      
      
      Factual Background

The Veteran contends that his bilateral hand disability and bilateral elbow disability were the result of his activities during service, including physical training and playing sports for base teams.  See March 2010 Veteran's statement and September 2014 VA examination.  He also argued that his anxiety or anger control and sleep disorder were caused by his service-connected tinnitus.  See September 2010 Veteran's statement.  

The Veteran's service treatment records reflect that he made several visits to sick call seeking treatment for his hands and forearm.  A November 1976 service treatment record reflects that the Veteran had hit his right hand against a tree, but x-rays showed no apparent fracture and he was released to duty.  Service treatment records in June, July, and August 1977 reflect that the Veteran had received treatment for the removal of warts on his left hand, wrist and ring finger.  He was diagnosed with verruca vulgaris.  A July 1977 service treatment record documents that the Veteran injured his right index finger, middle finger, and ring finger while holding a roman candle.  His right index finger was soaked in betadine, debrided and dressed in an ointment with a bandage.  A June 1978 service treatment record reflects that the Veteran had hurt his hand when a glass broke while he washing it.  He had a one-quarter inch laceration on the third digit of his right hand.  The wound was cleaned and no sutures were found to be necessary.  A December 1976 service treatment record noted that the Veteran was experiencing some pain, loss of function and mild tenderness in his left forearm from a probable ganglion cyst.  

A June 1978 separation examination reflects that the Veteran had normal clinical evaluation results.  No psychiatric problems were noted.  

In the Veteran's June 1978 report of medical history, he affirmatively reported no swollen or painful joints, no arthritis, rheumatism, or bursitis, no painful or "trick" shoulder or elbow, no frequent trouble sleeping, no depression or excessive worry, and no nervous trouble of any sort.  He did report broken bones, but the examiner noted that the Veteran had fractured his right arm in 1964 and it was not considered disabling.  

The Veteran contends that his sleep disorder was confirmed by a private treating physician and that three private psychiatrists all attributed his sleep disorder, anxiety and anger control to his service-connected tinnitus.  See September 2010 Veteran's statement.  The Veteran did not submit any treatment records in support of his contentions, nor was VA able to obtain records supporting this assertion.  

The Veteran submitted private treatment records, which did not include any complaints, treatment, or diagnosis for any specific bilateral elbow disability.  The Veteran did report having a bee sting on his right hand in a June 2000 private treatment record.  He had a visible sting mark on his right fourth digit and his hand was swollen.  The Veteran was diagnosed with an allergic reaction.  A January 2010 private treatment record reflects a diagnosis for gouty arthritis, but no specific body part was identified.  

At a September 2014 VA examination for the Veteran's bilateral hand disability, the Veteran reported having flare-ups of pain in his hands.  The VA examiner noted that the Veteran had burned his hand during service and it had healed.  An April 2010 x-ray of the Veteran's right hand revealed mild degenerative changes at the first metacarpal joint and carpal metacarpal junction.  His left hand x-ray revealed mild to moderate degenerative changes at the first carpometacarpal junction.  Following an objective evaluation, the VA examiner diagnosed the Veteran with gout of the bilateral hands.  Based on the Veteran's denial of swollen or painful joints upon separation and a lack of evidence of any complaints or treatment for his hands within one year after service, the VA examiner opined that the Veteran's bilateral hand disability was less likely than not incurred in or caused by any in-service injury, event, or illness.  The VA examiner found that the Veteran's current bilateral hand disability was likely related to his January 2010 diagnosis for gouty arthritis and the stress, strain, wear, and tear of working at an electrical company.  

At a September 2014 VA examination for the Veteran's bilateral elbow disability, the Veteran reported that he had elbow problems while in the service from playing ball and physical training.  X-rays of the Veteran's right and left elbow showed no posttraumatic or arthritic changes.  Following an objective evaluation, the VA examiner diagnosed the Veteran with gout of the bilateral elbows.  Based on the Veteran's denial of swollen or painful joints upon separation and a lack of evidence of any complaints or treatment for his elbows within one year after service, the VA examiner opined that the Veteran's bilateral elbow disability was less likely than not incurred in or caused by any in-service injury, event, or illness.  The VA examiner found that the Veteran's current bilateral elbow disability was likely related to his January 2010 diagnosis for gouty arthritis and the stress, strain, wear, and tear of working at an electrical company.  

	Analysis - Bilateral Hand Disability

Based on a careful review of all of the evidence of record, the Board finds that the evidence does not demonstrate that the Veteran's current diagnosis for gout and arthritis of the bilateral hands is etiologically related to his active duty service.  The Veteran's service treatment records reflect treatment for a right hand injury after he hit a tree, bilateral hand warts, right hand burn, and a right finger laceration.  Upon his separation from service, he affirmatively reported no residual symptoms or any other hand problems and his separation examination was normal.  Notably, the September 2014 VA examiner found that his bilateral hand disability was diagnosed in January 2010, he did not manifest symptoms within one year of his separation and his disability was likely related to his work at the electrical company.  

As the preponderance of the evidence is against the claim for service connection for a bilateral hand disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Analysis - Bilateral Elbow Disability

Based on a careful review of all of the evidence of record, the Board finds that the evidence does not demonstrate that the Veteran's current diagnosis for gout of the bilateral elbows is etiologically related to his active duty service.  The Veteran's service treatment records document only one complaint for pain and tenderness in his left forearm and a diagnosis for a ganglion cyst.  Upon separation, the Veteran did not report any residual symptoms or any other elbow problems and his separation examination was normal.  A report of a preexisting right arm fracture was noted, but no residual symptoms were reported and it was not considered disabling.  Notably, the September 2014 VA examiner found that his bilateral elbow disability was diagnosed in January 2010, he did not manifest symptoms within one year of his separation and his disability was likely related to his work at the electrical company.  

As the preponderance of the evidence is against the claim for service connection for a bilateral elbow disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

	Analysis - Anxiety or Anger Control

Based on a careful review of all of the evidence of record, the Board finds that the Veteran does not have a current diagnosis for any mental health problems, to include anxiety or anger control.  

The Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder.  At separation, the Veteran affirmatively denied any depression or excessive worry and any nervous trouble of any sort.  

The Veteran is certainly competent to report psychiatric symptoms.  However, no underlying disability has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran has not submitted any competent and credible evidence of a current psychiatric diagnosis and the Veteran is not competent to diagnosis such a medically complex condition, as a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no evidence of a current diagnosis for any mental health disorder, the Veteran's claim for service connection for anxiety or anger control, to include as secondary to service-connected tinnitus, must be denied.  

	Analysis - Sleep Disorder

Based on a careful review of all of the evidence of record, the Board finds that the Veteran does not have a current diagnosis for a sleep disorder.  

The Veteran's service treatment records are negative for any complaints of any sleeping problems.  At separation, the Veteran affirmatively denied any frequent trouble sleeping.  

The Veteran has not identified any current symptoms of a sleep disorder and he did not submit any competent and credible evidence of a diagnosed sleep disorder.  The Veteran is not competent to diagnose such a medically complex disorder.  See Jandreau, 492 F.3d 1372.

As there is no evidence of current diagnosis of any sleep disorder, the Veteran's claim for service connection for a sleep disorder, to include as secondary to service-connected tinnitus, must be denied.  


ORDER

Entitlement to service connection for gout and arthritis of the bilateral hands is denied.

Entitlement to service connection for gout of the bilateral elbows is denied.

Entitlement to service connection for anxiety or anger control, to include as secondary to service-connected tinnitus, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus, is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral foot disability, bilateral ankle disability and bilateral knee disability are the result of his in-service physical training and playing sports.  

At an April 2010 VA examination, the VA examiner diagnosed the Veteran with bilateral ankle tendonitis, gout in the bilateral ankles and bilateral feet, bilateral heel spurs, right knee bursitis and right knee degenerative joint disease (DJD).  The VA examiner found that the Veteran's bilateral ankle tendonitis and right knee bursitis were at least as likely as not related to his active duty service finding that the wear and tear of the military most likely contributed to the development of his current symptoms.  The VA examiner opined that the Veteran's gout of his bilateral ankle and feet were not related to service as the examiner found no evidence of gout in service.  The April 2010 VA examiner did not address the Veteran's bilateral heel spurs diagnosis or his right knee DJD diagnosis.  

At a September 2014 VA examination, the VA examiner opined that the Veteran's bilateral heel spurs and DJD of his bilateral knees were not etiologically related to his active duty service.  The VA examiner did not address the April 2010 VA examiner's findings that the Veteran experienced military wear and tear that had contributed to his right knee bursitis and bilateral ankle tendonitis.  Therefore, the Board finds that the April 2010 and September 2014 VA examiners' opinions are inadequate and require clarification.  The VA examiner must explain why the Veteran's diagnosed bilateral ankle tendonitis and right knee bursitis were the result of wear and tear of the military, but not the Veteran's diagnosed bilateral heel spurs and DJD of the bilateral knees.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's foot, ankle and knee disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.

2.  After the above development has been completed, to the extent possible, the AOJ should obtain an addendum opinion to the September 2014 examination for the Veteran's bilateral ankles, bilateral feet and bilateral knees by the same examiner or another appropriately qualified examiner, if she is not available.  The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

After a review of the record on appeal, the examiner should respond to the following:

a.  Is the Veteran's bilateral foot disability, other than gout or arthritis, to include bilateral heel spurs, at least as likely as not (50 percent probability or more) etiologically related to any in-service injury, disease, or event?  

b.  Is the Veteran's bilateral ankle disability, other than gout or arthritis, to include bilateral heel spurs, at least as likely as not (50 percent probability or more) etiologically related to any in-service injury, disease, or event?  

c.  Is the Veteran's bilateral knee disability, to include degenerative joint disease, at least as likely as not (50 percent probability or more) etiologically related to any in-service injury, disease, or event?  

In answering the above, the VA examiner should consider and address the following:

The April 2010 VA examiner's opinion that the Veteran's bilateral ankle tendonitis and right bursitis were the result of wear and tear in the military.  

A December 1977 service treatment record that diagnosed the Veteran with probable left knee arthritis.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


